ORDER

PER CURIAM.
AND NOW, this 4th day of April 2007, the Petition for Allowance of Appeal is GRANTED and the judgment of sentence is VACATED in light of our decision in Commonwealth v. Shiffler, 583 Pa. 478, 879 A.2d 185 (2005) and this matter is REMANDED with directions that the trial court hold a new sentencing hearing, and resentence Petitioner accordingly.
Justice CASTILLE, Justice EAKIN (dissenting).
Because I find the Petitioner has not previously raised the issue on which relief is being granted, I dissent.
Justice FITZGERALD, III, did not participate in the consideration or decision of this matter.